Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Response to Amendment
	The Amendment filed 4/5/21 has been entered. Claims 1-4, 6-13, 15, 16, 19-22, and 24 remain pending in the application, of which claims 12, 13, 15, 16, 19, and 20 are withdrawn. Claim 24 is new. As such, the claims being examined are claims 1-4, 6-11, 21, 22, and 24 are being examined. 
Election/Restrictions
	This application is in condition for allowance except for the presence of claims 12, 13, 15, 16, 19, and 20 directed to inventions non-elected without traverse.  Accordingly, claims 12, 13, 15, 16, 19, and 20 have been cancelled by Examiner’s Amendment (see below).
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  	Claims 12, 13, 15, 16, 19, and 20 are cancelled. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. Notably a drilling fluid composition comprising the combination of a water source, a bridging agent, and a fluid loss additive comprising a core-shell nanocomposite of the specific size, material composition, and concentration instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674